Title: To James Madison from William Hull, 15 September 1807
From: Hull, William
To: Madison, James



Sir.
Detroit 15th. Septr. 1807.

As the enclosed Correspondence has relation to aggressions, committed by the British Agents, I consider it my duty to make the communication to you.  In a conversation with Colonel Grant, on Gros Isle, he observed that he had enquired of the Agents respecting the particular charges stated in my Letter, and they deny the truth of them.
I however have the best evidence, which the nature of the Case will admit, for their truths.
I observed to him, it was a fact too public to be questioned, that they were in the constant habit of sending for the Indians living in our Country, and making valuable presents to them.  That large numbers of them were at that moment at Malden, waiting for the arrival of them, and I enquired for what purpose their presents were made.  He then candidly acknowledged it was a retainer, to make use of his own expression.  I observed to him, that they might as well retain our Citizens, as the Indians who live in our Country, and who by treaty are under our protection.  I have the honor to be Sir With the highest Respect your Most Obedient Servant

William Hull

